                                                                           FILED
                                                                           'JUN 06 2019
                                                                            Clerk, U.S Courts
                                                                            District Of Montana
                                                                             Missoula Division
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION



 UNITED STATES OF AMERICA,                           CR 09-05-BU-DWM

                      Plaintiff,
                                                            ORDER
        vs.

 CORY DANIEL MARTINEZ,

                     Defendant.


      Defendant Cory Daniel Martinez's Motion for Early Termination of

Supervised Release is now before the Court. (Doc. 58.) Having considered the

factors in 18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant's

arguments, the Court is satisfied that early termination is warranted by "the

interest of justice." 18 U.S.C. § 3583(e)(l).

      Accordingly, IT IS ORDERED that Defendant' s motion (Doc. 58) is

GRANTED. As of the date of this Order, Defendant's supervision is terminated.

However, defense counsel must advise Defendant of the potentially applicable

                                          1
continuing federal and state sex offender registration requirements and explain the

process Defendant may pursue to relieve himself of those obligations.

      Dated this (, t,.. day of June, 2019.




                                                     lloy, District Judge
                                                      istrict Court




                                          2
